This is an appeal from the county court of Garvin county, in an action in which the De Von Manufacturing Company was plaintiff and Wells Fargo   Co. Express and Barker   Patton were defendants, which resulted in a judgment for the defendants. The appeal was filed in this court July 17, 1913, and the cause was on September 13, 1915, submitted on the record.
Plaintiff in error has filed no brief, and assigned no reason for not filing brief, and the appeal will be considered as abandoned by the plaintiff in error, and appeal should be dismissed.
By the Court: It is so ordered.